 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf a majority of the employees in voting groups (1) or (2) selecta labor organization other than that selected by a majority of theemployees in voting group 3, those employees will be taken to have indi-cated their desire to constitute a separate bargaining unit and the-Regional Director conducting the election herein is instructed to issuea certification of representatives to the labor organization selected by-the employees in each group for such unit or units, which the Board, insuch circumstances, finds to be appropriate for the purposes of col-lective bargaining.[Text of Direction of Elections omitted from publication in this-volume.]DETROITHARDWARE MANUFACTURING COMPANYandMETAL POLISHERS,BUFFERS, PLATERS&HELPERS INTERNATIONAL UNION#1,A.F. OFL.,PETITIONER 1Case No. 7 RC 1595. February 27, 1952,Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herman Corenman, hearingofficer.The hearing officer's rulings made at the hearing are free-from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit 2 of all polishers, buffers,s platers,and their apprentices at the Employer's Detroit, Michigan, plant, in-cluding the cleaner-grinder-apprentice polisher and the alumilator,and excluding all other employees.The Employer moves that thepetition be dismissed on the ground that the employees in the pro-posed unit have, with the exception of pay rates, the same conditionsof employment as other employees, perform routine and repetitive'The name of the Petitioner appears as used at the hearing.2The description of the unit sought by the Petitioner appears as amended at the hearing.aThe terms polishers and buffers are often used interchangeably.98 NLRB No. 61. DETROIT HARDWARE MANUFACTURING COMPANY367operations, and do not constitute a skilled craft unit.There is nohistory of collective bargaining affecting any employees of theEmployer.The Employer, which manufactures builders' hardware trim itemsand casement hardware, carries on its operations in a number of inter-connected buildings.The polishing department is supervised by aforeman who is also in charge of the cleaning and ball burnishingrooms.Another foreman supervises the spraying and alumilatingdepartment as well as the plating department.The polishing department consists of seven first-rate or top polish-ers, two second-rate polishers, a grinder-apprentice polisher, and acleaner-grinder-apprentice polisher.Those employees who are hiredas inexperienced beginners are assigned to grinding and simple pol-ishing operations and progress from the learner stage to second-ratepolisher in 3 or 4 months.An additional training period of 8 or 9months is needed to become a first-rate polisher.The first-rate pol-ishers, all of whom have been in the polishing department from about2 to 7 years,' are experienced and highly skilled employees. In per-forming all of the various steps involved in the Employer's polish-ing work, they use such traditional tools as a polishing lathe, polish-ing wheels, buffing wheels, and various abrasives and compounds.Their rate of pay, $2.031/2 an hour, exceeds that of all employeesexcept that of the patternmakers and tool and die makers.The plating department includes two platers, a barrel plater, twobrush hands, and a brush hand-barrel plater. Platers are trained to doproduction plating within a few weeks or 2 or 3 months at most,while the more difficult type of plating can be learned within 6 months.The platers and the barrel plater receive the top plater's rate of$1.75 per hour, which requires at ]east a year's experience with theEmployer.They do all of the plating work including racking anddipping parts into cleaning and plating solutions .5The brush hands,none of whom receives less than $1.60 per hour, run a scratch brushlathe on which they even the surface of parts after they have beenplated or oxidized.There is little interchange of personnel between the polishing andplating departments and other departments.Ordinarily, other em-ployees do not displace polishers or platers because they do not havethe proper skill or training sAnd while platers have transferredat times to other departments which have comparable rates of pay,*One of these employeeshas been a polisher since 1912 and a formeremployeehas beena polishersince 1922."However, the platers do not have aknowledgeof the platingsolutions,all of whichare prepared by the foreman.8On one unusual occasion about S months before the hearing when the workload washeavy in the polishing department,employees from the machine shop were temporarilyloaned to the polishing department where their work was restricted to grinding andminorpolishing jobs. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolishers generally have preferred to take jobs with other companiesrather than move to other departments of the Employer at a lowerrate of pay.The Board has frequently recognized the craft nature of skilled pol-ishing and buffing operations and has held that employees engagedin such duties, together with platers, may constitute a separate ap-propriate unit.'Accordingly, as the employees sought herein pos-sess special craft skills which distinguish them from other employees,we find, contrary to the contention of the Employer, that the unitproposed by the Petitioner is appropriate."The Employer's motionto dismiss the petition is hereby denied.There remains for consideration the unit placement of the follow-ing employees whom the Petitioner would include and the Employerwould exclude :Cleaner-grinder-apprentice polisher (Charles Hayden).This em-ployee spends about 75 percent of his time in the cleaning room andabout 25 percent in the polishing department on grinding and polish-ing.As a substantial part of his work is related to or concerned withpolishing and comprises the first stage of training for the position offirst-rate polisher, we shall include the cleaner-grinder- apprenticepolisher in the unit and we find that he is eligible to vote in theelection .9The alumilator.The alumilating department consists of one em-ployee who finishes aluminum items by dipping them into a. series offour or five tanks which contain solutions that he prepares.Thealumilator receives $1.90 an hour and is under the general supervisionof the plating department foreman.As his work is similar to that ofthe platers, we shall include the alumilator in the unit.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All polishers, buffers, platers, and their apprentices at the Employ-er'sDetroit,Michigan, plant, including the cleaner-grinder-appren-tice polisher 10 and the alumilator, and excluding all other employeesand supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]7Ford Motor Company, Aircraft Engine Division,96 NLRB 1075;Murlin ManufacturingCompany,80 NLRB 309. Cf.Leland Shank and Joseph Kolb, a partnership, d/b/a MetalTrim Company,96 NLRB No. 131.8As employees in the unit have previous experience or are trained by the Employer,we find no merit in the Employer's contentionin itsbrief that the lack of a formal appren-ticeship program demonstrates that these employees lack a "rounded knowledge of thetrade."Moreover, as indicatedsupra,the Employer uses the term apprentice to describeits trainee polishers.CfUnited States Time Corporation,95 NLRB 941.e The Ocala Star Baainer, 97NLRB 38410 Charles Hayden